Judgment unanimously affirmed. Memorandum: We conclude that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant did not preserve for our review his contention that the trial court committed reversible error in failing to give a more extensive identification instruction (see, People v Whalen, 59 NY2d 273, 279; People v Beasley, 114 AD2d 415) and we decline to review that issue in the interest of justice (see, CPL 470.15 [6]). Finally, we conclude that the sentence imposed was not harsh and excessive. (Appeal from judgment of Supreme Court, Erie County, Wolfgang, J.—robbery, first degree.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.